DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged. Cancellations of claims 2 and 12 are also acknowledged. 

Claim Interpretation
The claimed invention “instrument” is interpreted to mean an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. This application includes one or more claim limitations that use the word “mechanism for…” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Also see: Federal Register/Vol.76, No.27/Wednesday, Feb 9, 2011/Notices

Regarding claim1, the limitation “accommodating” is interpreted to mean that the housing comprises the mechanical elements. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-11, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if applicant intends to positively claim: (a) “a disposable processing kit complementary to the mechanical elements within the housing and comprising a fluid circuit including a fluid reservoir and plural fluid paths capable of carrying fluid flow caused by said pump(s),” as part of the claimed subject matter. 

While applicant may intend for (a) be elements of the invention, there is no requirement for (a) to be elements of the instant invention/system. The elements in (a) can be elements of a separate system(s) to which the claimed system is or may be operably connected to. 
The claim as drafted only requires that the claimed housing to be structurally capable of, to some degree, enclosing the elements (a). If applicant intends for such structures to be considered elements of the invention, the examiner requires applicant to clarify this by amending the claim to positively list the elements (a) in the claim. 
Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed (a). The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed elements. 
Claim 1 clearly does not positively set forth the elements (a) as part of the claimed subject matter. Thus, any further references (e.g. claim 9) to these elements were not given patentable weight even if those references further limit the unclaimed (a).
Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.

Note: Proper and conventional phrases to incorporate a controller/processor process limitation(s) with patentable weight into an apparatus claim are for e.g., “a controller/processor configured to/for” and “a controller/processor programmed to/for…” for performing an active process step(s)/scheme(s), i.e. for performing steps of... (not merely directed towards statements of objectives; and/or intended result/use/function of the recited structural elements). 
The apparatus claim must also positively claim: structures that are controlled by the controller (e.g. a device which receives an output from the controller, i.e. a control move/input from the controller); and/or structures responsible for sending signals to the controller (input to the control system) upon analyzing a process parameter(s). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme (e.g., a sensing device providing feed backs to the controller and a device being controlled); and should include the manner in which the structure(s) is/are intended to be controlled.
Claim 10 is also unclear. The preamble of claim 10 recites the structural elements in the same way claim 1 does. Claim 10 also does not recite any step of providing any structural elements involved in the claimed process. Instead, in the permeable, the claim recites intended use of structures which are not positively recited as part of the instrument. The preamble does not make it clear what structures are involved in the claimed process. In fact, the way the preamble of claim 10 is drafted, the 
Regarding claim 1, the mechanism limitation is unclear. The claim does not structurally define the mechanism. The mechanism is not defined with any specific structural elements. The "for…" clause is generally narrative and do not further structurally limit the claimed device. The structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device, i.e. the mechanism. The "for…" clause carry no patentable weight. In response to applicant’s arguments, the examiner respectfully submits that the details of the disclosure will not be read into the claim. Regarding claim 1, the claims does not recite anything about measuring any speed of any pumps. The same rationale applies to claim 10.
The controller limitation recites: “that expected flow rate.” What does applicant mean by “that” expected flow rate? It is unclear what is being referenced by the limitation. The same applies to claim 10. The term “that,” as opposed to “the,” does not necessary refer back the expected flow rate recited in the determining step. 
Claim 1 is replete with narrative intended use phrases that do not further structurally define the claimed instrument; and the claim is replete with formality and clarity issues. 

The examiner omits raising formality issues, for instance: “a/the” article issues in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Roy (WO 2013/019154: US 2013/0029411).
Regarding claims 1, 3, 4, 8-10 and 13, Roy discloses a method and system for harvesting cells from a fluidic material in a processing loop comprising a processing chamber and a filtering device and a method of controlling mass of a processing chamber of a cell harvesting device comprising a filtering device, the processing chamber, a network of input and output lines operatively coupled to a source pump, a buffer pump and a permeate pump. The method comprising creating an estimator for a flow rate of the permeate pump using velocity of the source pump or buffer pump, a calibration constant of the source pump or buffer pump, and the rate of change of the mass of the processing chamber.
The processing steps executed are typically based on the given input source volume, the desired output volume, and/or the intermediate set-points given. One example of the software implements a multithreaded state machine. The first thread 
Roy does not explicitly disclose that the system (pumps, etc.) are provided in a housing. 
The examiner respectfully asserts that it would have been obvious to one of ordinary skill in the art to enclose multiple components of the system in one enclosure, for the purpose of providing structural integrity and transportability (for instance: as evidenced by Staab (US 4287764). Providing an enclosure or any encasing means for a product is well known in the art. 
In response to applicant’s arguments: the examiner respectfully submits that the producing step and previous claim 2 are inherently or at obviously disclosed by the prior art. The instant claims basically equates deviation between the ideal condition and the actual condition to a fault/error. That is basically the procedure for determining abnormality.  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Roy (WO 2013/019154: US 2013/0029411) in view of Wegener (US 20130092630). 
Regarding claims 5 and 6, modified Roy discloses all of the limitations as set forth above. However modified Roy does not teach that the mechanism is a weighing mechanism. 
The instant invention uses an alternative means of measuring fluid volume and the solution proposed is by weighing the fluid reservoir and using a load cell.

(a)    a reusable cell processing apparatus comprising a separator element for receiving a separation device and effecting the separation of said biological fluid into two or more components and a programmable microprocessor programmed to process biological fluid through a fluid circuit, said microprocessor being programmed to instruct said system to deliver a preselected volume of diluent to a source of biological fluid; and
(b)    a disposable fluid circuit comprising at least one membrane separation device in fluid communication with a first product container and an access device for sterile connection to a source of biological fluid.
The reusable cell processing apparatus comprises a programmable microprocessor programmed to process biological fluid through said fluid processing circuit and comprises clamps and pumps adapted for association with selected flow paths of said fluid processing circuit to control flow through said circuit.
The apparatus further comprises weight scales from which the final product container, in-process container, source container, and any additional container(s), respectively, may depend and be weighed. The weights of the bags are monitored by weight sensors and recorded during a washing or other procedure. From measurements of the weight sensors, the device determines whether each container is empty, partially full, or full and controls the components of apparatus 200, such as the peristaltic pumps and clamps [0044],
The features claims 5 and 6 has therefore already been employed for the same purpose in a similar system for separating cells. It would therefore be obvious to one 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Applying a known technique to a known device ready for improvement yields predictable results. The examiner respectfully submits that the claims would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Allowable Subject Matter
Claims 11 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Response to Arguments
Amendments to the claims are acknowledged. Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection.
In response to applicant’s arguments (page 9): the examiner respectfully submits that the producing step and previous claim 2 are inherently or at obviously disclosed by the prior art. The instant claims basically equates deviation between the ideal condition and the actual condition to a fault/error. That is basically the procedure for determining abnormality.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        8/14/21